

116 HR 2765 IH: Law Enforcement Officer Safety and Security Act of 2019
U.S. House of Representatives
2019-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2765IN THE HOUSE OF REPRESENTATIVESMay 15, 2019Mr. Moolenaar (for himself and Mr. Cuellar) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo allow qualified current or former law enforcement officers to purchase their service weapons, and for other purposes. 
1.Short titleThis Act may be cited as the Law Enforcement Officer Safety and Security Act of 2019. 2.Purchase of service weapons by qualified current or former law enforcement officers (a)In generalExcept as provided in subsection (b), an agency shall offer for sale at fair market value a single, functional firearm, which would otherwise be destroyed, to an individual— 
(1)who is— (A)a law enforcement officer employed by and in good standing with such agency; or 
(B)a former law enforcement officer separated from the employ of such agency for reasons other than misconduct, neglect of duty, or malfeasance; and (2)to whom such agency most recently issued such firearm. 
(b)Background check required 
(1)In generalAn agency may not sell a firearm to an individual under subsection (a) of this section until the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act (34 U.S.C. 40901) has notified the agency that receipt of a firearm by the individual would not violate subsection (g) or (n) of section 922 of title 18, United States Code, or State law, unless paragraph (1) of section 922(t) of title 18, United States Code, would not apply to the transfer by reason of paragraph (3) of such section 922(t) if the agency were a licensee. (2)Communication between a Federal agency and NICSFor the purpose of the sale of a firearm under subsection (a) of this section, an agency may contact the national instant criminal background check system in the same manner as a licensee is authorized to contact the system under section 103 of the Brady Handgun Violence Prevention Act (34 U.S.C. 40901), for information on whether receipt of a firearm by a prospective buyer would violate section 922 of title 18, United States Code, or State law, and the system may respond to such contact as if the agency were a licensee. 
(c)DefinitionsIn this Act: (1)AgencyThe term agency has the meaning given such term in section 551 of title 5, United States Code.  
(2)FirearmThe term firearm means a pistol or revolver.  (3)Good standingThe term good standing means, with respect to an individual who is a law enforcement officer, that the individual— 
(A)is not currently the subject of any disciplinary action by the employing agency of such individual, which could result in permanent loss of police powers and removal from such agency; and (B)is not prohibited by Federal law from receiving a firearm.  
(4)Law enforcement officerThe term law enforcement officer has the meaning given such term under section 8401 of title 5, United States Code. (5)LicenseeThe term licensee has the meaning given such term in section 103(j)(1) of the Brady Handgun Violence Prevention Act (34 U.S.C. 40901(j)(1)).  
